610 F.2d 383
Jimmy FRANK, Petitioner-Appellant,v.Frank BLACKBURN, Warden, Louisiana State Penitentiary,Respondent-Appellee.
No. 78-3452.
United States Court of Appeals,Fifth Circuit.
Jan. 7, 1980.

J. Donice Alverson, New Orleans, La.  (Court-appointed), for petitioner-appellant.
Morgan J. Goudeau, III, Dist. Atty., Robert Brinkman, Asst. Dist. Atty., Opelousas, La., for respondent-appellee.
(Opinion November 2, 1979, 5 Cir., 1979, 605 F.2d 910)
Before COLEMAN, Chief Judge, and BROWN, GOLDBERG, AINSWORTH, GODBOLD, CHARLES CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN, VANCE, KRAVITCH, FRANK M. JOHNSON, Jr., GARZA, HENDERSON, REAVLEY, POLITZ, HATCHETT, ANDERSON, RANDALL, TATE, SAMUEL D. JOHNSON and THOMAS A. CLARK, Circuit Judges.

BY THE COURT:

1
A majority of the Judges in active service, on the Court's own motion, having determined to have this case reheard en banc,


2
IT IS ORDERED that this cause shall be reheard en banc by the Court en banc on briefs without oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.